                                                                                UNITED STATES DISTRICT COURT
      Case 3:20-cv-00460-CWR-LGI Document 35 Filed 06/09/21 Page 1 of 2        SOUTHERN DISTRICT OF MISSISSIPPI


                                                                                        FILE D
                                                                                        Jun 09 2021

                                                                                  ARTHUR JOHNSTON, CLERK
                                                                              By: _________________ , Deputy Clerk
                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

ELIZABETH MARTIN                                                                       PLAINTIFF

VS.                                               CIVIL ACTION NO: 3:20CR460-CWR-LGI

PATRICIA MARSHALL                                                              DEFENDANTS


                       ORDER STAYING DISCOVERY and
                    CANCELLING SETTLEMENT CONFERENCE

      A Motion to Dismiss for Lack of Jurisdiction [Doc. 33) was filed herein on

June 8, 2021. Rule 16(b)(3)(B) of the Local Uniform Civil Rules for the Northern

and Southern Districts of Mississippi provides in pertinent part:

              Filing a...motion asserting...[a] jurisdictional defense stays the attorney
              conference and disclosure requirements and all discovery, pending the
              court's ruling on the motion, including any appeal.


L.U.CIV.R. 16(b)(3)(B).

      The proceedings in this case are therefore stayed pursuant to the Local Rules.

      All matters related to the jurisdictional motion shall be submitted to the District

Judge assigned to this case unless otherwise directed by the referral of specific

issues to the Magistrate Judge for resolution or recommendation.

      Counsel for Plaintiff shall promptly notify the Magistrate Judge of the entry of

any order denying the Motion to Dismiss and shall submit a proposed order lifting the

stay. Within fourteen (14) days of entry of the order lifting the stay, the parties shall

confer as outlined in L.U.Civ.R. 26(c) and all other deadlines will be determined

accordingly. A telephonic status conference shall be scheduled within sixty (60) days

of the lifting of the stay. The parties should notify the court by letter if within thirty

(30) days of the lifting of the stay they have not received notice of the case management

conference.
Case 3:20-cv-00460-CWR-LGI Document 35 Filed 06/09/21 Page 2 of 2




The Settlement Conference set for June 10, 2021 is hereby cancelled.


ORDERED June 9, 2021.



                                    /s/ LaKeysha Greer Isaac
                                     UNITED STATES MAGISTRATE JUDGE
